Citation Nr: 1819658	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  12-12 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder (claimed as rashes), to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board previously remanded the case in August 2016 for further development.  The matters are again before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran is seeking entitlement to service connection for hypertension and a skin disorder, claimed as rashes.  The Veteran contends that he has suffered from both conditions since his time in service.  See May 2012 VA Form 9.  Alternatively, the Veteran asserts, through his representative, that his hypertension and skin disorder are associated with his service-connected PTSD.  See July 2016 Written Brief Presentation.  

As noted above, the Veteran's claims were remanded by the Board in August 2016 for additional development.  The RO was instructed to obtain outstanding Allen Park VA medical center (VAMC) records and associate them with the electronic claims file, which was completed in October 2016.  The RO was also instructed to schedule the Veteran for VA examinations to determine the nature and etiology of his hypertension and skin disorder.  Specifically, the VA examiner was directed to opine whether the Veteran's hypertension was etiologically related to his active military service, to include his presumed exposure to herbicides, or if his hypertension was caused or aggravated by his service-connected PTSD.  Similarly, with regard to the Veteran's claimed skin disorder, the VA examiner was asked to identify all diagnosed skin disorders and opine whether any diagnosed skin disorder was etiologically related to his active military service, or if it was caused or aggravated by his service-connected PTSD.  In forming these opinions, the examiner was instructed to address skin conditions documented in service treatment records and medical literature submitted by the Veteran's representative in the July 2016 brief.

Pursuant to the August 2016 remand, the Veteran was afforded a VA examination in October 2016 for his hypertension.  The examiner opined that the Veteran's diagnosed hypertension was less likely than not caused by his service-connected PTSD.  The examiner noted that review of current medical literature indicated that stress may cause temporary elevation of systolic blood pressure but does not cause persistent elevation leading to hypertension.  In January 2017, the examiner provided an addendum opinion stating that the Veteran's hypertension was less likely than not aggravated by his service-connected PTSD, again noting that stress may cause temporary elevation of systolic blood pressure but does not cause persistent elevation leading to hypertension.  In a June 2017 addendum opinion, the examiner indicated that the Veteran's hypertension was less likely than not incurred in or caused by active duty service, to include exposure to herbicides, which was based on her review of service treatment records, post-service treatment records, and medical literature.   

With regard to the Veteran's claimed skin disorder, the Veteran was provided with a VA examination in October 2016.  The examiner diagnosed the Veteran with dry flaky skin on the face by history (not active during examination) and opined that it was less likely than not incurred in or caused by active duty service.  The examiner indicated that the Veteran did not have a diagnosed skin condition per the VA examination and the Veteran's history of flaky skin was not caused or aggravated by herbicide exposure.  In a June 2017 addendum opinion, the examiner opined that the Veteran's claimed skin disorder was less likely than not related to the Veteran's skin conditions that were treated in service.  The examiner's opinion was based on the Veteran's history, examination, service treatment records, and post-service treatment records.  In August 2017, the examiner provided another addendum opinion indicating that the Veteran's skin disorder clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by service.  Further, medical literature did not support the theory that the Veteran's skin disorder was caused or aggravated by his service-connected PTSD.

The Board finds that the examiner failed to provide adequate supporting rationale to support each opinion requested by the August 2016 Board remand.  The October 2016 VA examination and subsequent January 2017, June 2017, and August 2017 addendum opinions were conclusory and did not discuss the relevant evidence of record, specifically in-service skin conditions documented in service treatment records and medical literature establishing a relationship between PTSD and hypertension, and between stress and skin conditions.  Further, the examiner stated that the Veteran's skin disorder clearly and unmistakably preexisted service, but did not provide any explanation as to how this determination was made.  

In light of the foregoing, the Board finds that the October 2016 VA examination and subsequent addendum opinions are inadequate and did not substantially comply with the Board's August 2016 remand instructions; therefore, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  On remand, the Veteran should be scheduled for new VA examinations that address the nature and etiology of his hypertension and skin disorder.  Efforts should be made to schedule the Veteran for a skin examination during a period of flare-up of his skin disorder to determine whether the Veteran has a current diagnosis of a skin condition.  The examiner should determine whether the Veteran's hypertension and skin disorder are directly related to active duty service, including herbicide exposure.  The examiner should further provide an opinion on whether the Veteran's hypertension and skin disorder were caused or aggravated by his service-connected PTSD.  The examiner must address the medical literature submitted with the July 2016 brief which describes relationships between PTSD and hypertension, and between stress and skin disorders.  Further, if the examiner determines that the Veteran suffers from a diagnosed skin condition that clearly and unmistakably preexisted service, any evidence supporting this conclusion should be discussed.

While on remand, updated VA treatment records should also be obtained and associated with the evidentiary record.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  After any records obtained have been associated with the evidentiary record, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his hypertension.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

A complete history should be elicited directly from the Veteran and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

a)  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is caused by, or otherwise etiologically related to, his active military service, to include his presumed exposure to herbicides.  

b)  If the Veteran's hypertension is not directly related to service, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's hypertension was caused by his service-connected PTSD.

c)  If not caused by the Veteran's service-connected PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's hypertension was aggravated (permanently worsened beyond normal progression) by his service-connected PTSD.

If the examiner finds that the Veteran's hypertension was aggravated by his service-connected PTSD, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

In rendering these opinions, the examiner must consider and address the medical literature submitted by the Veteran's representative with the July 2016 brief.  

A complete rationale should be provided for any opinion expressed.  The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.  After any records obtained have been associated with the evidentiary record, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of his claimed skin disorder.  Efforts should be undertaken to schedule the Veteran for the examination during a period of flare-up.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

A complete history should be elicited directly from the Veteran and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiries:

a)  The examiner should identify, with specificity, all diagnoses that are pertinent to the Veteran's claimed skin disorder.  

b)  For each skin disorder that is identified, the examiner should offer an opinion as to whether the evidence of record clearly and unmistakably (i.e., it is undebatable) shows that the Veteran's diagnosed skin disorder preexisted service.

c)  If so, is there clear and unmistakable evidence that the Veteran's preexisting diagnosed skin disorder was not aggravated by service (beyond the natural progress of the disease and not merely a temporary flare-up)?

d)  If not shown to preexist service, for each skin disorder that is identified, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's skin disorder is caused by, or otherwise etiologically related to, his active military service, to include his presumed exposure to herbicides.  

e)  If the Veteran's skin disorder is not directly related to service, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's skin disorder was caused by his service-connected PTSD. 

f)  If not caused by the Veteran's service-connected PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's skin disorder was aggravated (permanently worsened beyond normal progression) by his service-connected PTSD.

If the examiner finds that the Veteran's skin disorder was aggravated by his service-connected PTSD, the examiner must identify the baseline level of the disability that existed before aggravation by the service-connected disability occurred.

In rendering the requested opinions, the examiner must consider and address service treatment records documenting treatment for skin conditions, in addition to the medical literature submitted by the Veteran's representative with the July 2016 brief.  

A complete rationale should be provided for any opinion expressed.  The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).





_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




